Notice of Pre-AIA  or AIA  Status
Claims 1-5, 7-16 and 19-23 are currently presented for Examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
3.         The  information disclosure statement (IDS) submitted on 09/13/2022  has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
 
Response to Amendment
4.      The amendment filed on September 23, 2022 has been entered and considered by the examiner.
By the amendment, claims 1, 8 and 15 are amended. In light of the amendments made, the previous 101 and 103 rejection are still maintained and the explanation is given below. The objection of claim 15 is withdrawn. 

Response to 101 rejection
5.      Claim limitation “generating a set of machine learning models based on utility usage data" recites only data manipulation and do not provide a well-defined technological need or advantage. Training a model takes in data, analyze it, and produces a program as output. Using a model also involves taking input data, running it through the model, and obtaining output data as a result which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps and falls under the insignificant extra solution activity. Hence, this is similar to selecting a particular data source or type of data to be manipulated and further adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); The use of machine leaning model is no more than generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
The last limitation sending the set of instructions to the utility element to cause the utility elements to execute the set of instructions is merely reciting the words "apply it" (or an equivalent) with the judicial exception, as discussed in MPEP § 2106.05(f); Utility element (e.g., a washer, a dryer, a refrigerator, and/or the like), heating, ventilation, and air conditioning (HVAC) system) has different anomaly and how to modify operations of  the utility element by performing one or more actions and what are the set of instructions. How that set of instructions to be used to prevent anomaly for the utility element and improves an accuracy of the anomaly detection platform. Considering all the limitations in combination, the claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.
As such Examiner does NOT view that the claims 	
	-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e)


Response to prior art Arguments
6.    Applicant's arguments filed 09/23/2022 have been fully considered. Applicants' arguments regarding
the newly added limitations are addressed in the rejection below. See office action



 Claim Rejections - 35 USC §101

7.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
8.        Claims 1-5, 7-16 and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-5, 7, 21 are directed method or process, which falls on the one of the statutory category.
Claims: 8-14 are directed to device or machine, which falls on the one of the statutory category.
Claim: 15 -16, and 19-23 are directed to non-transitory computer-readable medium, which falls on the one of the statutory category.
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites:
the utility usage data identifies utility usage of one or more utilities by each of the multiple buildings; processing, by the device, the utility usage data using a first set of models after receiving the utility usage data, wherein the first set of models includes at least one of: 
a model related to performing an intra-building anomaly detection for the utility usage data, 
a model related to determining a data-based grouping of the utility usage data, or 
a model related to determining a location-based grouping of the utility usage data and wherein the first set of models includes: a discrete cosine transform (DCT) model, and a k-means clustering model; processing, by the device and using the DCT model, the utility usage data to generate a spectrum of the utility usage data: performing, by the device, a compression of the spectrum of the utility usage data to generate compressed DCT coefficients; processing, by the device and using the k-means clustering model, the compressed DCT coefficients to generate a first output, wherein the first output includes information that identifies groupings of the utility usage data by locations of the multiple buildings;;
processing, by the device and using a second set of models, the first output after processing the utility usage data, to obtain second output from the second set of models;
processing, by the device and using a super model, the first output from the first set of models and the second output from the second set of models,
wherein the super model is associated with identifying anomalies related to the utility usage of one or more of the multiple buildings; and
performing, by the device, a decomposition of the utility usage data, after processing the first output and the second output using the super model, to identify a utility element of the one or more utilities that caused a possible anomaly detected in the utility usage data.
wherein performing the decomposition of the utility usage data comprises: processing the utility usage data to form a spectrogram of the utility usage data in a frequency domain, processing the spectrogram of the utility usage data to decompose the spectrogram into distinct subsets of data after processing the utility usage data to form the spectrogram, and processing the distinct subsets of data to reconstruct the distinct subsets of data in a time domain after processing the spectrogram and performing, by the device, one or more actions after processing the first output and the second output using the super model. 
wherein performing one or more actions comprises; generate, based on the possibly anomaly, a set of instructions related to modifying operations of the utility element;
Claims are similar to "collecting information(utility data), analyzing it (using several mathematical models), and displaying certain results of the collection and analysis (viewing in spectrogram and spectrum)," where the data analysis( well-known random analysis techniques steps) are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); 
Under its broadest reasonable interpretation this claim limitations covers performance in the mind but for the recitation of generic computer components.  That is, other than reciting that the steps are performed by a device, nothing in the claim elements precludes the steps from practically being performed in the human mind, or by a human using a pen and paper because gathering, determining processing and performing data contains mental observations, evaluations, judgments, and opinions to achieve a desired result. If a claim limitation, under its broadest reasonable interpretation, covers a mental process but for recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Also the claim recites series of  mathematical algorithm for the discrete cosine transform and k-means model for determining and performing utility usage data, thus the claim also falls under the “Mathematical Concepts” of the abstract idea. 


Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.

Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements of 
generating a set of machine learning models based on utility usage data is merely data manipulation step and do not provide a well-defined technological need or advantage. Hence, this is similar to selecting a particular data source or type of data to be manipulated and further adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); 
The use of machine leaning model is no more than generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
receiving, by the device, utility usage data for multiple buildings across multiple locations,(It is recited at a high level of generality (i.e., as a general means of gathering data), and amounts to mere data gathering. (See MPEP 2106.05(g)) 
sending the set of instructions to the utility element to cause the utility elements to execute the set of instructions is merely reciting the words "apply it" (or an equivalent) with the judicial exception, as discussed in MPEP § 2106.05(f);
Also the use of spectrum and spectrogram is only the visual representation of data that falls under insignificant extra solution activity. (see MPEP 2106.05(g))  
The additional element device is recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  Merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea”). (See PEG at 55).  Moreover, the models and computer limitations are simply used as a tool to apply the abstract idea without transforming the underlying abstract idea into patent eligible subject matter.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claim 1 are not indicative of integration into a practical application.  Therefore, Claim 1 is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of  generating a set of machine learning models based on utility usage data is merely data manipulation step and do not provide a well-defined technological need or advantage and is further adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); receiving, by the device, utility usage data for multiple buildings across multiple locations; (It is recited at a high level of generality (i.e., as a general means of gathering data), and amounts to mere data gathering and falls under insignificant extra solution activity. (See MPEP 2106.05(g))  and is recognized as the generic computer functions that are well‐understood, routine, and conventional functions. ((See MPEP  2106.05(d))) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014)
The use of machine leaning model is no more than generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h). The additional element of sending the set of instructions to the utility element to cause the utility elements to execute the set of instructions is merely reciting the words "apply it" (or an equivalent) with the judicial exception, as discussed in MPEP § 2106.05(f); Also the use of spectrum and spectrogram is only the visual representation of data that falls under insignificant extra solution activity. (see MPEP 2106.05(g))  Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).
The additional element as device which is generic computer component performing generic computer functions amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter. Therefore, Claim 1 is directed to an abstract idea. 

Claim 2 further recites wherein receiving the utility usage data comprises: receiving the utility usage data from a respective set of utility meters associated with the multiple buildings. It amounts to data gathering which is considered insignificant extra-solution activity (See MPEP 2106.05(g)).   The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.


Claim 3-5 is only the description of the model. The limitations are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  



Claim 7 recites wherein performing the one or more actions comprises: sending, to another device, a message that includes information that identifies the utility element that caused the possible anomaly. The courts have recognized this limitations as basic computer functions that is well‐understood, routine, and conventional functions since they are claimed in a merely generic manner of i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea. Also the claim recites series of  mathematical algorithm for the discrete cosine transform and k-means model for determining and performing utility usage data, thus the claim also falls under the “Mathematical Concepts” of the abstract idea. 


Regarding claim 8
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 8 recites:
the utility usage data identifies utility usage of one or more utilities by each of the multiple buildings; process the utility usage data using a first set of models after receiving the utility usage data, wherein the first set of models includes at least one of: 
a model related to performing an intra-building anomaly detection for the utility usage data, 
a model related to determining a data-based grouping of the utility usage data, or 
a model related to determining a location-based grouping of the utility usage data and wherein the first set of models includes: a discrete cosine transform (DCT) model, and a k-means clustering model; 
process using the DCT model, the utility usage data to generate a spectrum of the utility usage data: performing, by the device, a compression of the spectrum of the utility usage data to generate compressed DCT coefficients; processing, by the device and using the k-means clustering model, the compressed DCT coefficients to generate a first output, wherein the first output includes information that identifies groupings of the utility usage data by locations of the multiple buildings;;
process using a second set of models, the first output after processing the utility usage data, to obtain second output from the second set of models;
process using a super model, the first output from the first set of models and the second output from the second set of models,
wherein the super model is associated with identifying anomalies related to the utility usage of one or more of the multiple buildings; and
perform, after processing the first output and the second output using the super model, to identify a utility element of the one or more utilities that caused a possible anomaly detected in the utility usage data.
wherein performing the decomposition of the utility usage data comprises: process the utility usage data to form a spectrogram of the utility usage data in a frequency domain, process the spectrogram of the utility usage data to decompose the spectrogram into distinct subsets of data after processing the utility usage data to form the spectrogram, and process the distinct subsets of data to reconstruct the distinct subsets of data in a time domain after processing the spectrogram and perform one or more actions after processing the first output and the second output using the super model. 
generate, based on the possible anomaly, a set of instructions related to modifying operations of the utility element;
Claims are similar to "collecting information(utility data), analyzing it (using several mathematical models), and displaying certain results of the collection and analysis (viewing in spectrogram and spectrum)," where the data analysis( well-known random analysis techniques steps) are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); 
Under its broadest reasonable interpretation this claim limitations covers performance in the mind but for the recitation of generic computer components.  That is, other than reciting that the steps are performed by a device, nothing in the claim elements precludes the steps from practically being performed in the human mind, or by a human using a pen and paper because gathering, determining processing and performing data contains mental observations, evaluations, judgments, and opinions to achieve a desired result. If a claim limitation, under its broadest reasonable interpretation, covers a mental process but for recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.


Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.

Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements of 
generating a set of machine learning models based on utility usage data is merely data manipulation step and do not provide a well-defined technological need or advantage. Hence, this is similar to selecting a particular data source or type of data to be manipulated and further adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); 
The use of machine leaning model is no more than generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
receiving, by the device, utility usage data for multiple buildings across multiple locations,(It is recited at a high level of generality (i.e., as a general means of gathering data), and amounts to mere data gathering. (See MPEP 2106.05(g)) 
sending the set of instructions to the utility element to cause the utility elements to execute the set of instructions is merely reciting the words "apply it" (or an equivalent) with the judicial exception, as discussed in MPEP § 2106.05(f);
Also the use of spectrum and spectrogram is only the visual representation of data that falls under insignificant extra solution activity. (see MPEP 2106.05(g))  
The additional element device, processor and memory is recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  Merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea”). (See PEG at 55).  Moreover, the models and computer limitations are simply used as a tool to apply the abstract idea without transforming the underlying abstract idea into patent eligible subject matter.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claim 1 are not indicative of integration into a practical application.  Therefore, Claim 8 is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of  generating a set of machine learning models based on utility usage data is merely data manipulation step and do not provide a well-defined technological need or advantage and is further adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); receiving, by the device, utility usage data for multiple buildings across multiple locations,(It is recited at a high level of generality (i.e., as a general means of gathering data), and amounts to mere data gathering. (See MPEP 2106.05(g)) and is recognized as the generic computer functions that are well‐understood, routine, and conventional functions. ((See MPEP  2106.05(d))) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014)
The use of machine leaning model is no more than generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h). The additional element of sending the set of instructions to the utility element to cause the utility elements to execute the set of instructions is merely reciting the words "apply it" (or an equivalent) with the judicial exception, as discussed in MPEP § 2106.05(f); Also the use of spectrum and spectrogram is only the visual representation of data that falls under insignificant extra solution activity. (see MPEP 2106.05(g))  Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). The additional element as device, processor and memory which is generic computer component performing generic computer functions amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter. Therefore, Claim 8 is directed to an abstract idea. 


Claim 9 recites wherein a utility meter, of the respective sets of utility meters, includes at least one of: an electricity meter, a gas meter, a water meter, a sewage meter, or a telecommunications meter. The limitations are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  

Claim 10 recites wherein the one or more processors are further to: determine, after processing the first output and the second output with the super model, that a score output by the super model satisfies a threshold; and determine that the possible anomaly is present in the utility usage data based on determining that the score satisfies the threshold. Under the broadest reasonable interpretation, this limitation covers mental process including an evaluation or judgment that could be performed in the human mind or with the aid of pencil and paper but the recitation of the generic processor and therefore falls within the “Mental Process” grouping of abstract ideas. The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.

Claim 11 recites wherein the one or more processors, when to perform the decomposition, are to: determine the decomposition after determining that the possible anomaly is present in the utility usage data. Under the broadest reasonable interpretation, this limitation covers mental process that could be performed in the human mind or with the aid of pencil and paper but the recitation of the generic processor and therefore falls within the “Mental Process” grouping of abstract ideas. The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.

Claim 12 further recites wherein the one or more processors, to process the utility usage data to form a spectrogram of the utility usage data in the frequency domain, are to process the utility data using short-time Fourier transform technique; wherein the one or more processors, to process the spectrogram of the utility usage data algorithm to decompose the spectrogram into distinct subsets of data after processing the utility usage data using the short-time Fourier transform technique, are to process the utility usage data using a non-negative matrix factorization (NMF); and wherein the one or more processors, to process the distinct subsets of data to reconstruct the distinct subsets of data in a time domain after processing the spectrogram using the NMF algorithm, are to process the utility usage data using an inverse short-time Fourier transform technique. It is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. ((See MPEP 2106.05(f)) and does not additional elements in improvements to functioning of a computer or to any other technology or technical field. Spectrogram is only the visual representation of the utility data displayed with the frequency and do not add meaningful limitations (See MPEP 2106.05(e)) and do no amount to no more than generally linking the use of a judicial exception to a particular technological environment(implementation via computers) or field of use, as discussed in MPEP § 2106.05(h).) Also the claim falls under the mathematical concepts since it contains mathematical algorithm but for the recitation of generic component. The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.

Claim 13 recites wherein the one or more processors, to perform the one or more actions, are to: send, to another device that utilizes the utility element, a set of instructions related to modifying operations of the other device based on the possible anomaly. The courts have recognized this limitations as basic computer functions that is well‐understood, routine, and conventional functions since they are claimed in a merely generic manner of i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.

Claim 14 further recites wherein the one or more processors, to perform the one or more actions, are to: identify the utility element that caused the possible anomaly after performing the decomposition;
generate a recommendation related to addressing the possible anomaly after identifying the utility element; and output the recommendation for display after generating the recommendation. Under the broadest reasonable interpretation, this limitation covers mental process that could be performed in the human mind or with the aid of pencil and paper but the recitation of the generic processor and therefore falls within the “Mental Process” grouping of abstract ideas. The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.


Regarding claim 15
Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 15 recites 
Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 8 recites:
the utility usage data identifies utility usage of one or more utilities by each of the multiple buildings; process the utility usage data using a first set of models after receiving the utility usage data, wherein the first set of models includes at least one of: 
a model related to performing an intra-building anomaly detection for the utility usage data, 
a model related to determining a data-based grouping of the utility usage data, or 
a model related to determining a location-based grouping of the utility usage data and wherein the first set of models includes: a discrete cosine transform (DCT) model, and a k-means clustering model; 
process using the DCT model, the utility usage data to generate a spectrum of the utility usage data: performing, by the device, a compression of the spectrum of the utility usage data to generate compressed DCT coefficients; processing, by the device and using the k-means clustering model, the compressed DCT coefficients to generate a first output, wherein the first output includes information that identifies groupings of the utility usage data by locations of the multiple buildings;;
process using a second set of models, the first output after processing the utility usage data, to obtain second output from the second set of models;
process using a super model, the first output from the first set of models and the second output from the second set of models,
wherein the super model is associated with identifying the anomalies in a context of the first output and the second output, wherein a third output from the super model includes a score that identifies a presence or an absence of one or more of the anomalies in the utility usage data based on whether the score satisfies a threshold; and
perform, after processing the first output and the second output using the super model, to identify a utility element of the one or more utilities that caused a possible anomaly detected in the utility usage data.
wherein performing the decomposition of the utility usage data comprises: process the utility usage data to form a spectrogram of the utility usage data in a frequency domain, process the spectrogram of the utility usage data to decompose the spectrogram into distinct subsets of data after processing the utility usage data to form the spectrogram, and process the distinct subsets of data to reconstruct the distinct subsets of data in a time domain after processing the spectrogram and perform one or more actions after processing the first output and the second output using the super model. 
generate, based on the one or more of the anomalies, a set of instructions related to modifying operations of the utility element. 
Claims are similar to "collecting information(utility data), analyzing it (using several mathematical models), and displaying certain results of the collection and analysis (viewing in spectrogram and spectrum)," where the data analysis( well-known random analysis techniques steps) are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); 
Under its broadest reasonable interpretation this claim limitations covers performance in the mind but for the recitation of generic computer components.  That is, other than reciting that the steps are performed by a device, nothing in the claim elements precludes the steps from practically being performed in the human mind, or by a human using a pen and paper because gathering, determining processing and performing data contains mental observations, evaluations, judgments, and opinions to achieve a desired result. If a claim limitation, under its broadest reasonable interpretation, covers a mental process but for recitation of generic computer components then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Also the claim recites series of  mathematical algorithm for the discrete cosine transform and k-means model for determining and performing utility usage data, thus the claim also falls under the “Mathematical Concepts” of the abstract idea.


Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.

Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements of 
generating a set of machine learning models based on utility usage data is merely data manipulation step and do not provide a well-defined technological need or advantage. Hence, this is similar to selecting a particular data source or type of data to be manipulated and further adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); 
The use of machine leaning model is no more than generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h).
receiving, by the device, utility usage data for multiple buildings across multiple locations,(It is recited at a high level of generality (i.e., as a general means of gathering data), and amounts to mere data gathering. (See MPEP 2106.05(g)) 
sending the set of instructions to the utility element to cause the utility elements to execute the set of instructions is merely reciting the words "apply it" (or an equivalent) with the judicial exception, as discussed in MPEP § 2106.05(f);
Also the use of spectrum and spectrogram is only the visual representation of data that falls under insignificant extra solution activity. (see MPEP 2106.05(g))  
The additional element of processor and non-transitory computer readable medium are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  Merely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea”). (See PEG at 55).  Moreover, the models and computer limitations are simply used as a tool to apply the abstract idea without transforming the underlying abstract idea into patent eligible subject matter.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claim 1 are not indicative of integration into a practical application.  Therefore, Claim 15 is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of  generating a set of machine learning models based on utility usage data is merely data manipulation step and do not provide a well-defined technological need or advantage and is further adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g); receiving, by the device, utility usage data for multiple buildings across multiple locations,(It is recited at a high level of generality (i.e., as a general means of gathering data), and amounts to mere data gathering. (See MPEP 2106.05(g)) and is recognized as the generic computer functions that are well‐understood, routine, and conventional functions. ((See MPEP  2106.05(d))) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014)
The use of machine leaning model is no more than generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in MPEP § 2106.05(h). The additional element of sending the set of instructions to the utility element to cause the utility elements to execute the set of instructions is merely reciting the words "apply it" (or an equivalent) with the judicial exception, as discussed in MPEP § 2106.05(f);Also the use of spectrum and spectrogram is only the visual representation of data that falls under insignificant extra solution activity. (see MPEP 2106.05(g))  Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).
The additional element of processor and non-transitory computer readable medium are generic computer component performing generic computer functions amount to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f) Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter. Therefore, Claim 15 is directed to an abstract idea. 

Claim 16 further recites wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
detect, after processing the first output and the second output, the presence of the one or more of the anomalies based on the score satisfying the threshold; Under the broadest reasonable interpretation, this limitation covers mental process including an observation or evaluation that could be performed in the human mind or with the aid of pencil and paper but the recitation of the generic processor and therefore falls within the “Mental Process” grouping of abstract ideas. The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea. and 
wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to: perform the one or more actions after detecting the presence of the one or more of the anomalies. It is recited at a high level of generality and does not specify what actions are performed or how the actions are performed (i.e., without the need of human involvement or decision making), therefore the performing step does not meaningfully limit the abstract idea.  Additionally, the processor recitations do not necessarily restrict the claim from reciting an abstract idea. Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea.

Claim 19 further recites generate a report that identifies a source of the one or more of the anomalies based on the third output (can be performed using pen and paper thus it is a mental process) and 
after processing the first output and the second output; and output the report for display after generating the report. (it is merely adding insignificant extra-solution activity to the judicial exception) The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.

Claim 20 further recites cause the one or more processors to: perform the one or more actions based on the source of the one or more of the anomalies identified in the report. It is recited at a high level of generality and does not specify what actions are performed or how the actions are performed (i.e., without the need of human involvement or decision making), therefore the performing step does not meaningfully limit the abstract idea.  Additionally, the processor recitations do not necessarily restrict the claim from reciting an abstract idea. Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea. The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.

Claim 21-22 further recites wherein receiving the utility usage data for the multiple buildings across the multiple locations comprises: receiving the utility usage data for the multiple buildings across the multiple locations directly from a set of utility meters, and receiving historical utility usage data that shows a historical utility usage for the multiple buildings across the multiple locations. It is recited at a high level of generality (i.e., as a general means of gathering data), and amounts to mere data gathering and falls under insignificant extra solution activity. (See MPEP 2106.05(g))

Claim 23 further recites wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: 
output, based on processing the first output from the first set of models and the second output from the second set of models,( It is recited at a high level of generality (i.e., as a general means of data reporting), and amounts to mere data reporting and falls under insignificant extra solution activity. (See MPEP 2106.05(g)))
a classification of whether the utility usage data includes an anomaly and/or a classification of a type of anomaly included in the utility usage data. a classification of whether the utility usage data includes an anomaly and/or a classification of a type of anomaly included in the utility usage data. (Under the broadest reasonable interpretation, this limitation covers mental process that could be performed in the human mind or with the aid of pencil and paper but the recitation of the generic processor and therefore falls within the “Mental Process” grouping of abstract ideas.)
The claim does not include any additional elements that integrate the judicial exception into a practical application or that amount to significantly more than the abstract idea.
                                     
                       
Claim Rejections - 35 USC § 103
9.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
11.   The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


12.              This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

13.           Claims 1-5, 7-9, 13-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wenzel et al. (PUB NO: US 20140278165 A1), hereinafter Wenzel in view of  Kelly (“Disaggregation of domestic smart meter energy data”. Diss. Imperial College London, 2016.) and further in view of Eagleman et al. (PUB NO: US 20160012688 A1).

Regarding claim 1 
Wenzel teaches a method, comprising:
receiving, by a device, utility usage data for multiple buildings across multiple locations, wherein the utility usage data identifies utility usage of one or more utilities by each of the multiple buildings;(see para 29-30 and fig 1-Buildings 102-106 may be equipped with sensors and other monitoring devices configured to measure building data related to the building's energy consumption. For example, buildings 102-106 may have devices (e.g., computing devices, power meters, etc.) configured to measure the water consumption, energy consumption, and energy demand of the buildings. For example, billing data may be received from a utility 114 (e.g., billing data from the utility) that indicates the building's energy consumption, the financial costs associated with the energy consumption, etc.)

generating, by a device, a set of machine leaning models based on utility usage data; (see para 50-memory 304 includes energy consumption modeler 312 configured to model the energy consumption of a building using building data 308 and weather data 310. Any form of model may be used by energy consumption modeler 312 to model a building's energy consumption. For example, energy consumption modeler 312 may use parametric models (linear regression, non-linear regression, etc.), nonparametric models (neural networks, kernel estimation, hierarchical Bayesian, etc.), or something in between, such as a Gaussian process model to model a building's energy consumption)

Examiner note: Wenzel teaches energy consumption models is the collection of neural network models. Also see Kelly reference chapter 9 Deep neural networks for energy disaggregation and page 152-177 The hypothesis we test in this chapter is that disaggregation performance can be improved by automatically learning a hierarchy of feature extractors from raw smart meter data, using deep neural networks. Our idea was to train a neural network to estimate three scalar, real-valued outputs: the start time, the end time and mean power demand of the first appliance activation to appear in the aggregate power signal. UK-DALE has many hundreds of days of data but only from five houses. Any machine learning algorithm is only able to generalize if given enough variety in the training set. If neural nets are to learn to generalize well then we must train on much larger numbers of appliances (hundreds or thousands). This should help the networks to generalize across the wide variation seen in some classes of appliance.  Examiner consider the learned or trained neural network based on the appliance dataset  can be the set of machine learning models.

processing, by the device, the utility usage data using a first set of models, of the set of machine learning models,  after receiving the utility usage data, (see para 34 -Data acquisition and analysis service 110 may be configured to model the energy consumption profiles of buildings 102-106 using the received building data. See para 50-memory 304 includes energy consumption modeler 312 configured to model the energy consumption of a building using building data 308 and weather data 310. Any form of model may be used by energy consumption modeler 312 to model a building's energy consumption.)
wherein the first set of models includes at least one of:
a model related to performing an intra-building anomaly detection for the utility usage data, or
a model related to determining a location-based grouping of the utility usage data; or model related to determining a data-based grouping of the utility usage data. (see para 26-The resulting model data may then be analyzed to detect fault conditions, analyze the potential impact of change to the operation of the building (e.g., changing how the building's existing equipment is operated, making changes to the equipment itself, etc.), and perform other analytical operations. See also para 56-58- Energy consumption modeler 312 may also classify the data stored in model data 320 based on the buildings' classifications. For example, energy consumption modeler 312 may generate probability distribution functions using the model data of buildings having a certain usage type (e.g., hospitals, data centers, etc.) or geographic location (e.g., buildings located in temperate climates, moderate climates, etc))

processing, by the device and using a second set of models, the first output after processing the utility usage data, to obtain second output from the second set of models; (see para 31 - TMY data may be used to predict future conditions of a building (e.g., by using the historical data to predict typical future weather conditions) or future energy consumptions by a building. see para  73- Process 400 includes storing the model data from the generated energy consumption models for a building in an electronic storage device (step 408). The model data may include, for example, the inputs, coefficients, and outputs of the energy consumption models. Where the model is regenerated using building data from different time windows, different sets of model data corresponding to the different time windows may be stored. For example, a first set of model coefficients may be determined and stored using data from January 2014 to December 2014, a second set of model coefficients  may be determined and stored using data from February 2014 to January 2015, etc.)

Examiner note: Energy consumption models is the collection of first set of models and second set of models. Para 31 teaches the historical data is used to predict the future energy consumption. Examiner consider the first set of model contains the historical model data from January 2014 to December 2014, and a second set of models contains data from February 2014 to January 2015. The second set of model is used to process the output obtained from the first set of model to determine the second output. The output here represents the output of the energy consumptions model.  The model data 320 for a particular building across multiple time periods is a collection of first output and second output data. 


processing, by the device and using a super model, the first output from the first set of models and the second output from the second set of models, wherein the super model is associated with identifying anomalies related to the utility usage of one or more of the multiple buildings; (see para 73- The model data may include, for example, the inputs, coefficients, and outputs of the energy consumption models. Where the model is regenerated using building data from different time windows, different sets of model data corresponding to the different time windows may be stored. For example, a first set of model coefficients may be determined and stored using data from January 2014 to December 2014, a second set of model coefficients may be determined and stored using data from February 2014 to January 2015, etc. see para 58-memory 304 includes fault detector 314 which is configured to analyze model data 320 to detect a potential fault condition in a building. In some embodiments, fault detector 314 may analyze model data 320 from different temporal windows to detect a non-routine change to a building's energy consumption or its model's parameters. In one embodiment, fault detector 314 may use a mapping between changes to building parameters and model parameters stored in model data 320 to diagnose a potential fault.)

Examiner note: Fault detector is the super model since it is used to analyze the set of model data 320. 

performing, by the device, one or more actions after processing the first output and the second output using the super model. (See para 46- Interface 306 may include hardware configured to receive data as input to processing circuit 300 and/or communicate data as output to another computing device. See para 64-67- report generator 318 may generate a report using data received from fault detector 314 to alert a user to a potential equipment fault. a report generated by report generator 318 may be used to set realistic priorities and goals when implementing energy conservation measures (ECMs) (e.g., by upgrading a building's HVAC equipment to more energy-efficient equipment). For example, assume that a report generated by report generator 318 indicates that a particular equipment upgrade will improve the building's Energy Star score by a certain amount. In such a case, the building's operator may evaluate different measures to prioritize or assess the effects of the measures. In further cases, a report generated by report generator 318 may be used by an individual to identify potential equipment faults. For example, a building that has already implemented ECMs and has an energy consumption that is statistically higher than expected may be identified by fault detector 314. In such a case, a corresponding report by report generator 318 may identify the presence of a fault condition. In further embodiments, fault detector 314 is also configured to diagnose the cause of the fault condition and the generated report may identify the cause or potential causes of the fault.)

wherein the first output includes information that identifies groupings of the utility usage data by locations of the multiple buildings; (See also para 56-58- Energy consumption modeler 312 may store any resulting model coefficients, outputs, statistics, or other data related to a building's energy consumption model as model data 320 Energy consumption modeler 312 may also classify the data stored in model data 320 based on the buildings' classifications. For example, energy consumption modeler 312 may generate probability distribution functions using the model data of buildings having a certain usage type (e.g., hospitals, data centers, etc.) or geographic location (e.g., buildings located in temperate climates, moderate climates, etc)

wherein performing the one or more actions comprises: 
generating, based on the possible anomaly,  a set of instructions related to modifying operations of the utility element, (See para 006- A building's operator may take certain steps to improve the energy efficiency of the building. For example, the building's operator may implement energy conservation measures (ECMs) or correct equipment faults in the building's existing systems. ECMs may involve upgrading the building's equipment to use more energy-efficient equipment or altering how the building's equipment is controlled (e.g., by turning the building's lights off at a certain time, adjusting the building's internal setpoint temperature, etc.). Correcting equipment faults in the building's existing systems also presents another opportunity to reduce the building's energy consumption)
 and 
sending the set of instructions to the utility element to cause the utility element to execute the set of instructions.(see para 138-  In various embodiments, the updated Energy Star score may be reported to a user via an interface device (e.g., an electronic display, etc.), printer, or other device configured to convey information to a user. For example, the user may specify different action identifiers to review their predicted effects on the building's Energy Star score (e.g., by changing the action identifier received in step 910). For example, a particular action identifier may correspond to multiple equipment changes or the implementation of different ECMs. Thus, the user may also be able to pick and choose different combinations of actions to review their effects on the building's Energy Star score. See para 006- A building's operator may take certain steps to improve the energy efficiency of the building. For example, the building's operator may implement energy conservation measures (ECMs) or correct equipment faults in the building's existing systems. ECMs may involve upgrading the building's equipment to use more energy-efficient equipment or altering how the building's equipment is controlled (e.g., by turning the building's lights off at a certain time, adjusting the building's internal setpoint temperature, etc.). Correcting equipment faults in the building's existing systems also presents another opportunity to reduce the building's energy consumption.)


However, Wenzel does not teach 
wherein the first set of models includes: 
a discrete cosine transform (DCT) model, and 
a k-means clustering model; 
processing, by the device and using the DCT model, the utility usage data to generate a spectrum of the utility usage data: 
performing, by the device, a compression of the spectrum of the utility usage data to generate compressed DCT coefficients; 
processing, by the device and using the k-means clustering model, the compressed DCT coefficients to generate a first output; 
performing, by the device, a decomposition of the utility usage data, after processing the first output and the second output using the super model, to identify a utility element of the one or more utilities that caused a possible anomaly detected in the utility usage data,
wherein performing the decomposition of the utility usage data comprises: processing the utility usage data to form a spectrogram of the utility usage data in a frequency domain, processing the spectrogram of the utility usage data to decompose the spectrogram into distinct subsets of data after processing the utility usage data to form the spectrogram, and processing the distinct subsets of data to reconstruct the distinct subsets of data in a time domain after processing the spectrogram.

In the related field of invention, Kelly teaches performing, by the device, a decomposition of the utility usage data, after processing the first output and the second output using the super model, to identify a utility element of the one or more utilities that caused a possible anomaly detected in the utility usage data, (see section 1.1- The ultimate aim might be to help users reduce their energy consumption; or to help operators to manage the grid; or to identify faulty appliances; or to survey appliance usage behavior. see section 9.6-9.7 The disaggregation results on an unseen house are shown in Figure 9.3. The results on houses seen during training are shown in Figure 9.4. On the houses seen during training (Figure 9.4), the dAE outperforms CO and FHMM on every appliance on every metric except relative error in total energy. The ‘rectangles’ architecture outperforms CO and FHMM on every appliance (except the microwave) on F1, precision, accuracy, proportion of total energy correctly assigned and mean absolute error. Our LSTM results suggest that LSTMs work best for two-state appliances but do not perform well on multi-state appliances such as the dish washer and washing machine.)

Examiner note: Fig 9.2-9.4 shows the different utility element based on their score. LSTMs struggle on multi-state appliances.


wherein performing the decomposition of the utility usage data comprises: processing the utility usage data to form a spectrogram of the utility usage data in a frequency domain, (see section 8.1 and fig 8.4 -A tool commonly used in signal analysis is the spectrogram which is a 2D plot with time represented along the x-axis and frequency along the y-axis. For each point on the spectrogram, the amount of energy carried by that frequency at that time is represented by the pixel color. Fourier transformation attempts to decompose a timeseries into a set of sine waves. Figure 8.4: Real smart meter data (bottom panel) analyzed using a spectrogram (top panel))

processing the spectrogram of the utility usage data to decompose the spectrogram into distinct subsets of data after processing the utility usage data to form the spectrogram, (see fig 8.4-The middle panel has been manually annotated to illustrate that the spike histogram feature detector can discriminate between the time-domain patterns emitted by the bread maker, dishwasher, washing machine and TV. Also see fig 9.2 )


and processing the distinct subsets of data to reconstruct the distinct subsets of data in a time domain after processing the spectrogram; (see section 9.4.2 and fig 9.2-An autoencoder (AE) is simply a network which tries to reconstruct the input. The key is that AEs first encode the input to a compact vector representation (in the ‘code layer’) and then decode to reconstruct the input.  A denoising autoencoder (dAE) is an autoencoder which attempts to reconstruct a clean target from a noisy input. We use the aggregate power demand as the (noisy) input to the net and ask the net to reconstruct the clean power demand of the target appliance. An example output of our NILM dAE is shown in Figure 9.2 in the two ‘Autoencoder’ rows.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for analyzing energy consumption model data as disclosed by Wenzel to include performing, by the device, a decomposition of the utility usage data, after processing the first output and the second output using the super model, to identify a utility element of the one or more utilities that caused a possible anomaly detected in the utility usage data,wherein performing the decomposition of the utility usage data comprises: processing the utility usage data to form a spectrogram of the utility usage data in a frequency domain, processing the spectrogram of the utility usage data to decompose the spectrogram into distinct subsets of data after processing the utility usage data to form the spectrogram, and processing the distinct subsets of data to reconstruct the distinct subsets of data in a time domain after processing the spectrogram as taught by Kelly in the system of Wenzel for estimating the power demand of individual appliances from a single meter which measures the combined demand of multiple appliances. One use-case is the production of itemized electricity bills from a single, whole-home smart meter. The ultimate aim might be to help users reduce their energy consumption; or to help operators to manage the grid; or to identify faulty appliances; or to survey appliance usage behavior. (section 1.1, Kelly)

The combination of Wenzel and Kelly does not teach wherein the first set of models includes: 
a discrete cosine transform (DCT) model, and  a k-means clustering model;  processing, by the device and using the DCT model, the utility usage data to generate a spectrum of the utility usage data: performing, by the device, a compression of the spectrum of the utility usage data to generate compressed DCT coefficients; processing, by the device and using the k-means clustering model, the compressed DCT coefficients to generate a first output;

In the similar field of invention, Eagleman teaches wherein the first set of models includes: 
a discrete cosine transform (DCT) model, and  a k-means clustering model; (see para 42-46 and fig 4)

processing, by the device and using the DCT model, the utility usage data to generate a spectrum of the utility usage data: (see para 64- A spectrum 600 shows a range of frequencies between 0 to 4000 Hertz common to speech audio. The spectrum 600 may be divided into bins 602A, 602B, . . . , 602N. Each of the bins may be assigned to a tactile interface device. For example, if there are 10 tactile interface devices there may be 10 frequency bins. A quantized value for each of the bins 602A-N may be generated by the compression module 424 of FIG. 4. The quantized value for those bins may be used by the encoding module 426 to generate control signals to activate, at various levels corresponding to the quantized value, the corresponding tactile interface devices by mapping those signals to tactile interface devices.)


performing, by the device, a compression of the spectrum of the utility usage data to generate compressed DCT coefficients; (see para 44 and see claim 9-wherein the processing module is configured to transform the data samples with a discrete cosine transform (DCT) to obtain a set of coefficients, and wherein the processing module is further configured to compress the transformed data samples by reducing the resulting set of coefficients to a smaller second set of coefficients,)

processing, by the device and using the k-means clustering model, the compressed DCT coefficients to generate a first output; (see para 44-A 27-cluster 1-D K-means clustering algorithm may then be applied to the peak frequency observations to yield a frequency binning listing the bins that capture the most relevant speech information. In this example, the number of tactile interface devices may be reduced from 128 components to 27 components through the compression algorithm. See also para 68-69- A K-Means clustering algorithm may then be executed on this list to form Y clusters, thus finding a set of Y representative DCT indices to represent the data.)


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for analyzing energy consumption model data as disclosed by Wenzel to include wherein the first set of models includes:  a discrete cosine transform (DCT) model, and  a k-means clustering model;  processing, by the device and using the DCT model, the utility usage data to generate a spectrum of the utility usage data:  performing, by the device, a compression of the spectrum of the utility usage data to generate compressed DCT coefficients;  processing, by the device and using the k-means clustering model, the compressed DCT coefficients to generate a first output; as taught by Eagleman in the system of Wenzel and Kelly in order to determine an optimal set of basis functions to represent some training data, parameterized by a desired output dimensionality. In such a neural network, the input layer (the original signal) is fed through a network containing a hidden (“encoding”) layer (the representation to later be used for tactile feedback) and an output (“decoding”) layer that attempts to match the input given the training data. After training, new incoming data fed through the neural network hidden layer may then be passed through dimensionality reduction and mapped to tactile feedback device. (Para 42, Eagleman)



Regarding claim 2
Wenzel further teaches wherein receiving the utility usage data comprises: receiving the utility usage data from a respective set of utility meters associated with the multiple buildings. (See para 29- buildings 102-106 may have devices (e.g., computing devices, power meters, etc.) configured to measure the water consumption, energy consumption, and energy demand of the buildings. See also para 116- The utility data may be received directly from the utility, from a meter or other sensor that measures energy consumption by the building, or from another source (e.g., a computer server that stores utility data for the building).

Regarding claim 3
Wenzel further teaches wherein the model, related to performing the intra-building anomaly detection for the utility usage data, includes a kernel density estimation (KDE) model; (see para 50-Any form of model may be used by energy consumption modeler 312 to model a building's energy consumption. For example, energy consumption modeler 312 may use parametric models (linear regression, non-linear regression, etc.), nonparametric models (neural networks, kernel estimation, hierarchical Bayesian, etc.),
wherein the model, related to determining the data-based grouping of the utility usage data and wherein the model, related to determining the location-based grouping of the utility usage data, (See also para 56-58- Energy consumption modeler 312 may also classify the data stored in model data 320 based on the buildings' classifications. For example, energy consumption modeler 312 may generate probability distribution functions using the model data of buildings having a certain usage type (e.g., hospitals, data centers, etc. or or geographic location (e.g., buildings located in temperate climates, moderate climates, etc)

Wenzel does not teach the model includes at least one of: a discrete cosine transform (DCT) model, or a k-means clustering model; another k-means clustering model.

However, Eagleman further teaches model includes at least one of: a discrete cosine transform (DCT) model, or a k-means clustering model; another k-means clustering model. (see para 42-46.) 


Regarding claim 4
Wenzel further teaches wherein the second set of models includes at least one of: a principal component analysis (PCA) feature reduction model, a Mahalanobis distance model, or a chi-square probability model. (see para 51-53- Energy consumption modeler 312 may use any number of different estimation techniques to estimate the values of the model's coefficients used in a building's energy consumption model. Chi –square distribution in para 52-53)

Regarding claim 5
Wenzel does not teach wherein the super model includes an isolation forest model.
However, Pai further teaches wherein the super model includes an isolation forest model. (see para 62- the training component 108 may be used to train any type of machine learning model, such as machine learning models using linear regression, logistic regression, decision trees, support vector machine (SVM), Naive Bayes, k-nearest neighbor (Knn), K means clustering, random forest, dimensionality reduction algorithms, gradient boosting algorithms, neural networks (e.g., auto-encoders, convolutional, recurrent, perceptrons, long/short terms memory, Hopfield, Boltzmann, deep belief, deconvolutional, generative adversarial, liquid state machine, etc.), and/or other types of machine learning models.)

Regarding claim 7
Wenzel further teaches wherein performing the one or more actions comprises: sending, to another device, a message that includes information that identifies the utility element that caused the possible anomaly. (see page 64- In another embodiment, report generator 318 may generate a report using data received from fault detector 314 to alert a user to a potential equipment fault.)


Regarding claim 8
Wenzel teaches a device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, (see fig 3) to: receive utility usage data for multiple buildings across multiple locations, wherein the utility usage data identifies a utility usage of one or more utilities by each of the multiple buildings, (see para 29-30 and fig 1-Buildings 102-106 may be equipped with sensors and other monitoring devices configured to measure building data related to the building's energy consumption. For example, buildings 102-106 may have devices (e.g., computing devices, power meters, etc.) configured to measure the water consumption, energy consumption, and energy demand of the buildings. For example, billing data may be received from a utility 114 (e.g., billing data from the utility) that indicates the building's energy consumption, the financial costs associated with the energy consumption, etc.)

wherein the utility usage data is received from respective sets of utility meters associated with the multiple buildings; See para 29- buildings 102-106 may have devices (e.g., computing devices, power meters, etc.) configured to measure the water consumption, energy consumption, and energy demand of the buildings.

generating, by a device, a set of machine leaning models based on utility usage data; (see para 50-memory 304 includes energy consumption modeler 312 configured to model the energy consumption of a building using building data 308 and weather data 310. Any form of model may be used by energy consumption modeler 312 to model a building's energy consumption. For example, energy consumption modeler 312 may use parametric models (linear regression, non-linear regression, etc.), nonparametric models (neural networks, kernel estimation, hierarchical Bayesian, etc.), or something in between, such as a Gaussian process model to model a building's energy consumption)

Examiner note: Wenzel teaches energy consumption models is the collection of neural network models. Also see Kelly reference chapter 9 Deep neural networks for energy disaggregation and page 152-177 The hypothesis we test in this chapter is that disaggregation performance can be improved by automatically learning a hierarchy of feature extractors from raw smart meter data, using deep neural networks. Our idea was to train a neural network to estimate three scalar, real-valued outputs: the start time, the end time and mean power demand of the first appliance activation to appear in the aggregate power signal. UK-DALE has many hundreds of days of data but only from five houses. Any machine learning algorithm is only able to generalize if given enough variety in the training set. If neural nets are to learn to generalize well then we must train on much larger numbers of appliances (hundreds or thousands). This should help the networks to generalize across the wide variation seen in some classes of appliance.  Examiner consider the learned or trained neural network based on the appliance dataset  can be the set of machine learning models.

process the utility usage data using a first set of models, of the set of machine learning models, after receiving the utility usage data, (see para 34 -Data acquisition and analysis service 110 may be configured to model the energy consumption profiles of buildings 102-106 using the received building data. See para 50-memory 304 includes energy consumption modeler 312 configured to model the energy consumption of a building using building data 308 and weather data 310. Any form of model may be used by energy consumption modeler 312 to model a building's energy consumption.)
wherein the first set of models includes at least one of:
a model related to performing an intra-building anomaly detection for the utility usage data, or
a model related to determining a location-based grouping of the utility usage data; or model related to determining a data-based grouping of the utility usage data. (see para 26-The resulting model data may then be analyzed to detect fault conditions, analyze the potential impact of change to the operation of the building (e.g., changing how the building's existing equipment is operated, making changes to the equipment itself, etc.), and perform other analytical operations. See also para 56-58- Energy consumption modeler 312 may also classify the data stored in model data 320 based on the buildings' classifications. For example, energy consumption modeler 312 may generate probability distribution functions using the model data of buildings having a certain usage type (e.g., hospitals, data centers, etc.) or geographic location (e.g., buildings located in temperate climates, moderate climates, etc))

process, using a second set of models, first output from the first set of models after processing the utility usage data using the first set of models, wherein the second set of models is associated with processing the utility usage data for various groupings of the utility usage data identified from the first set of models;; (see para 31 - TMY data may be used to predict future conditions of a building (e.g., by using the historical data to predict typical future weather conditions) or future energy consumptions by a building. see para  73- Process 400 includes storing the model data from the generated energy consumption models for a building in an electronic storage device (step 408). The model data may include, for example, the inputs, coefficients, and outputs of the energy consumption models. Where the model is regenerated using building data from different time windows, different sets of model data corresponding to the different time windows may be stored. For example, a first set of model coefficients may be determined and stored using data from January 2014 to December 2014, a second set of model coefficients  may be determined and stored using data from February 2014 to January 2015, etc.)


Examiner note: Energy consumption models is the collection of first set of models and second set of models. Para 31 teaches the historical data is used to predict the future energy consumption. Examiner consider the first set of model contains the historical model data from January 2014 to December 2014, and a second set of models contains data from February 2014 to January 2015. The second set of model is used to process the output obtained from the first set of model to determine the second output. The output here represents the output of the energy consumptions model.  The model data 320 for a particular building across multiple time periods is a collection of first output and second output data. 


process using a super model, the first output from the first set of models and the second output from the second set of models, wherein the super model is associated with identifying anomalies related to the utility usage of one or more of the multiple buildings; (see para 73- The model data may include, for example, the inputs, coefficients, and outputs of the energy consumption models. Where the model is regenerated using building data from different time windows, different sets of model data corresponding to the different time windows may be stored. For example, a first set of model coefficients may be determined and stored using data from January 2014 to December 2014, a second set of model coefficients may be determined and stored using data from February 2014 to January 2015, etc. see para 58-memory 304 includes fault detector 314 which is configured to analyze model data 320 to detect a potential fault condition in a building. In some embodiments, fault detector 314 may analyze model data 320 from different temporal windows to detect a non-routine change to a building's energy consumption or its model's parameters. In one embodiment, fault detector 314 may use a mapping between changes to building parameters and model parameters stored in model data 320 to diagnose a potential fault.)

Examiner note: Fault detector is the super model since it is used to analyze the set of model data 320. 

performing, by the device, one or more actions after processing the first output and the second output using the super model. (See para 46- Interface 306 may include hardware configured to receive data as input to processing circuit 300 and/or communicate data as output to another computing device. See para 64-67- report generator 318 may generate a report using data received from fault detector 314 to alert a user to a potential equipment fault. a report generated by report generator 318 may be used to set realistic priorities and goals when implementing energy conservation measures (ECMs) (e.g., by upgrading a building's HVAC equipment to more energy-efficient equipment). For example, assume that a report generated by report generator 318 indicates that a particular equipment upgrade will improve the building's Energy Star score by a certain amount. In such a case, the building's operator may evaluate different measures to prioritize or assess the effects of the measures. In further cases, a report generated by report generator 318 may be used by an individual to identify potential equipment faults. For example, a building that has already implemented ECMs and has an energy consumption that is statistically higher than expected may be identified by fault detector 314. In such a case, a corresponding report by report generator 318 may identify the presence of a fault condition. In further embodiments, fault detector 314 is also configured to diagnose the cause of the fault condition and the generated report may identify the cause or potential causes of the fault.)

wherein the first output includes information that identifies groupings of the utility usage data by locations of the multiple buildings; (See also para 56-58- Energy consumption modeler 312 may store any resulting model coefficients, outputs, statistics, or other data related to a building's energy consumption model as model data 320 Energy consumption modeler 312 may also classify the data stored in model data 320 based on the buildings' classifications. For example, energy consumption modeler 312 may generate probability distribution functions using the model data of buildings having a certain usage type (e.g., hospitals, data centers, etc.) or geographic location (e.g., buildings located in temperate climates, moderate climates, etc)

wherein performing the one or more actions comprises: 
generating, based on the possible anomaly,  a set of instructions related to modifying operations of the utility element, (See para 006- A building's operator may take certain steps to improve the energy efficiency of the building. For example, the building's operator may implement energy conservation measures (ECMs) or correct equipment faults in the building's existing systems. ECMs may involve upgrading the building's equipment to use more energy-efficient equipment or altering how the building's equipment is controlled (e.g., by turning the building's lights off at a certain time, adjusting the building's internal setpoint temperature, etc.). Correcting equipment faults in the building's existing systems also presents another opportunity to reduce the building's energy consumption)
 and 
sending the set of instructions to the utility element to cause the utility element to execute the set of instructions.(see para 138-  In various embodiments, the updated Energy Star score may be reported to a user via an interface device (e.g., an electronic display, etc.), printer, or other device configured to convey information to a user. For example, the user may specify different action identifiers to review their predicted effects on the building's Energy Star score (e.g., by changing the action identifier received in step 910). For example, a particular action identifier may correspond to multiple equipment changes or the implementation of different ECMs. Thus, the user may also be able to pick and choose different combinations of actions to review their effects on the building's Energy Star score. See para 006- A building's operator may take certain steps to improve the energy efficiency of the building. For example, the building's operator may implement energy conservation measures (ECMs) or correct equipment faults in the building's existing systems. ECMs may involve upgrading the building's equipment to use more energy-efficient equipment or altering how the building's equipment is controlled (e.g., by turning the building's lights off at a certain time, adjusting the building's internal setpoint temperature, etc.). Correcting equipment faults in the building's existing systems also presents another opportunity to reduce the building's energy consumption.)


However, Wenzel does not teach 
wherein the first set of models includes: 
a discrete cosine transform (DCT) model, and 
a k-means clustering model; 
processing, by the device and using the DCT model, the utility usage data to generate a spectrum of the utility usage data: 
performing, by the device, a compression of the spectrum of the utility usage data to generate compressed DCT coefficients; 
processing, by the device and using the k-means clustering model, the compressed DCT coefficients to generate a first output; 
performing, by the device, a decomposition of the utility usage data, after processing the first output and the second output using the super model, to identify a utility element of the one or more utilities that caused a possible anomaly detected in the utility usage data,
wherein performing the decomposition of the utility usage data comprises: processing the utility usage data to form a spectrogram of the utility usage data in a frequency domain, processing the spectrogram of the utility usage data to decompose the spectrogram into distinct subsets of data after processing the utility usage data to form the spectrogram, and processing the distinct subsets of data to reconstruct the distinct subsets of data in a time domain after processing the spectrogram.

In the related field of invention, Kelly teaches performing, by the device, a decomposition of the utility usage data, after processing the first output and the second output using the super model, to identify a utility element of the one or more utilities that caused a possible anomaly detected in the utility usage data, (see section 1.1- The ultimate aim might be to help users reduce their energy consumption; or to help operators to manage the grid; or to identify faulty appliances; or to survey appliance usage behavior. see section 9.6-9.7 The disaggregation results on an unseen house are shown in Figure 9.3. The results on houses seen during training are shown in Figure 9.4. On the houses seen during training (Figure 9.4), the dAE outperforms CO and FHMM on every appliance on every metric except relative error in total energy. The ‘rectangles’ architecture outperforms CO and FHMM on every appliance (except the microwave) on F1, precision, accuracy, proportion of total energy correctly assigned and mean absolute error. Our LSTM results suggest that LSTMs work best for two-state appliances but do not perform well on multi-state appliances such as the dish washer and washing machine.)

Examiner note: Fig 9.2-9.4 shows the different utility element based on their score. LSTMs struggle on multi-state appliances.


wherein performing the decomposition of the utility usage data comprises: processing the utility usage data to form a spectrogram of the utility usage data in a frequency domain, (see section 8.1 and fig 8.4 -A tool commonly used in signal analysis is the spectrogram which is a 2D plot with time represented along the x-axis and frequency along the y-axis. For each point on the spectrogram, the amount of energy carried by that frequency at that time is represented by the pixel color. Fourier transformation attempts to decompose a timeseries into a set of sine waves. Figure 8.4: Real smart meter data (bottom panel) analyzed using a spectrogram (top panel))

processing the spectrogram of the utility usage data to decompose the spectrogram into distinct subsets of data after processing the utility usage data to form the spectrogram, (see fig 8.4-The middle panel has been manually annotated to illustrate that the spike histogram feature detector can discriminate between the time-domain patterns emitted by the bread maker, dishwasher, washing machine and TV. Also see fig 9.2 )


and processing the distinct subsets of data to reconstruct the distinct subsets of data in a time domain after processing the spectrogram; (see section 9.4.2 and fig 9.2-An autoencoder (AE) is simply a network which tries to reconstruct the input. The key is that AEs first encode the input to a compact vector representation (in the ‘code layer’) and then decode to reconstruct the input.  A denoising autoencoder (dAE) is an autoencoder which attempts to reconstruct a clean target from a noisy input. We use the aggregate power demand as the (noisy) input to the net and ask the net to reconstruct the clean power demand of the target appliance. An example output of our NILM dAE is shown in Figure 9.2 in the two ‘Autoencoder’ rows.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for analyzing energy consumption model data as disclosed by Wenzel to include performing, by the device, a decomposition of the utility usage data, after processing the first output and the second output using the super model, to identify a utility element of the one or more utilities that caused a possible anomaly detected in the utility usage data,wherein performing the decomposition of the utility usage data comprises: processing the utility usage data to form a spectrogram of the utility usage data in a frequency domain, processing the spectrogram of the utility usage data to decompose the spectrogram into distinct subsets of data after processing the utility usage data to form the spectrogram, and processing the distinct subsets of data to reconstruct the distinct subsets of data in a time domain after processing the spectrogram as taught by Kelly in the system of Wenzel for estimating the power demand of individual appliances from a single meter which measures the combined demand of multiple appliances. One use-case is the production of itemized electricity bills from a single, whole-home smart meter. The ultimate aim might be to help users reduce their energy consumption; or to help operators to manage the grid; or to identify faulty appliances; or to survey appliance usage behavior. (section 1.1, Kelly)

The combination of Wenzel and Kelly does not teach wherein the first set of models includes: 
a discrete cosine transform (DCT) model, and  a k-means clustering model;  processing, by the device and using the DCT model, the utility usage data to generate a spectrum of the utility usage data: performing, by the device, a compression of the spectrum of the utility usage data to generate compressed DCT coefficients; processing, by the device and using the k-means clustering model, the compressed DCT coefficients to generate a first output;

In the similar field of invention, Eagleman teaches wherein the first set of models includes: 
a discrete cosine transform (DCT) model, and  a k-means clustering model; (see para 42-46 and fig 4)

processing, by the device and using the DCT model, the utility usage data to generate a spectrum of the utility usage data: (see para 64- A spectrum 600 shows a range of frequencies between 0 to 4000 Hertz common to speech audio. The spectrum 600 may be divided into bins 602A, 602B, . . . , 602N. Each of the bins may be assigned to a tactile interface device. For example, if there are 10 tactile interface devices there may be 10 frequency bins. A quantized value for each of the bins 602A-N may be generated by the compression module 424 of FIG. 4. The quantized value for those bins may be used by the encoding module 426 to generate control signals to activate, at various levels corresponding to the quantized value, the corresponding tactile interface devices by mapping those signals to tactile interface devices.)


performing, by the device, a compression of the spectrum of the utility usage data to generate compressed DCT coefficients; (see para 44 and see claim 9-wherein the processing module is configured to transform the data samples with a discrete cosine transform (DCT) to obtain a set of coefficients, and wherein the processing module is further configured to compress the transformed data samples by reducing the resulting set of coefficients to a smaller second set of coefficients,)

processing, by the device and using the k-means clustering model, the compressed DCT coefficients to generate a first output; (see para 44-A 27-cluster 1-D K-means clustering algorithm may then be applied to the peak frequency observations to yield a frequency binning listing the bins that capture the most relevant speech information. In this example, the number of tactile interface devices may be reduced from 128 components to 27 components through the compression algorithm. See also para 68-69- A K-Means clustering algorithm may then be executed on this list to form Y clusters, thus finding a set of Y representative DCT indices to represent the data.)


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for analyzing energy consumption model data as disclosed by Wenzel to include wherein the first set of models includes:  a discrete cosine transform (DCT) model, and  a k-means clustering model;  processing, by the device and using the DCT model, the utility usage data to generate a spectrum of the utility usage data:  performing, by the device, a compression of the spectrum of the utility usage data to generate compressed DCT coefficients;  processing, by the device and using the k-means clustering model, the compressed DCT coefficients to generate a first output; as taught by Eagleman in the system of Wenzel and Kelly in order to determine an optimal set of basis functions to represent some training data, parameterized by a desired output dimensionality. In such a neural network, the input layer (the original signal) is fed through a network containing a hidden (“encoding”) layer (the representation to later be used for tactile feedback) and an output (“decoding”) layer that attempts to match the input given the training data. After training, new incoming data fed through the neural network hidden layer may then be passed through dimensionality reduction and mapped to tactile feedback device. (Para 42, Eagleman)



Regarding claim 9
Wenzel further teaches wherein a utility meter, of the respective sets of utility meters, includes at least one of: an electricity meter, a gas meter, a water meter, a sewage meter, or a telecommunications meter. (See para 29- buildings 102-106 may have devices (e.g., computing devices, power meters, etc.) configured to measure the water consumption, energy consumption, and energy demand of the buildings.)



Regarding claim 13
Wenzel further teaches wherein the one or more processors, when performing the one or more actions, are to: send, to another device that utilizes the utility element, a set of instructions related to modifying operations of the other device based on the possible anomaly.(see para 63- Memory 304 may include energy score analyzer 316 configured to determine the impact of a change to a building's systems on an energy score of the building, such as an Energy Star score. A change to the building's systems may be an implementation of an ECM, a repair to an equipment fault, an upgrade to a piece of equipment in the building, or another event that affects the building's energy consumption. In some embodiments, energy score analyzer 316 may use specific codes for types of equipment repairs, improvements, or ECMs stored in memory 304. For example, an upgrade to the building's lighting may have a different code than an upgrade to the building's air handling unit. See para 119-121- Model coefficients are related to building parameters and operational settings, such as the building's overall cooling or heating equipment efficiency, outdoor ventilation rates, envelope conductance area products, zone temperature setpoints, and internal heat gains for the base case.  Process 900 includes determining adjusted model coefficients based on a received identifier for a type of change to the building (step 910). For example, a particular identifier may correspond to replacing the lighting used in the building with energy-efficient bulbs, such as compact fluorescent light (CLF) bulbs or light emitting diode (LED) bulbs. In another example, the received identifier may correspond to adjusting the operation of the building's existing equipment, such as automatically dimming the lights in the building at nighttime or when the building's occupancy is minimal) 
Regarding claim 14
Wenzel further teaches generate a recommendation related to addressing the possible anomaly after identifying the utility element; (see para 63-A change to the building's systems may be an implementation of an ECM, a repair to an equipment fault, an upgrade to a piece of equipment in the building, or another event that affects the building's energy consumption. In some embodiments, energy score analyzer 316 may use specific codes for types of equipment repairs, improvements, or ECMs stored in memory 304. For example, an upgrade to the building's lighting may have a different code than an upgrade to the building's air handling unit. See para 67- fault detector 314 is also configured to diagnose the cause of the fault condition and the generated report may identify the cause or potential causes of the fault. and
output the recommendation for display after generating the recommendation.(see para 138-Based on the building's current Energy Star score and the changes to the coefficients of the building's energy consumption model that result from the upgrade, a new Energy Star score for the building may be computed. In various embodiments, the updated Energy Star score may be reported to a user via an interface device (e.g., an electronic display, etc.), printer, or other device configured to convey information to a user)

Wenzel does not teach wherein the one or more processors, when performing the one or more actions, are to: identify the utility element that caused the possible anomaly after performing the decomposition.

However, Kelly further teaches wherein the one or more processors, when performing the one or more actions, are to: identify the utility element that caused the possible anomaly after performing the decomposition.  (see section 1.1- The ultimate aim might be to help users reduce their energy consumption; or to help operators to manage the grid; or to identify faulty appliances; or to survey appliance usage behavior. see section 9.6-9.7 The disaggregation results on an unseen house are shown in Figure 9.3. The results on houses seen during training are shown in Figure 9.4. On the houses seen during training (Figure 9.4), the dAE outperforms CO and FHMM on every appliance on every metric except relative error in total energy. The ‘rectangles’ architecture outperforms CO and FHMM on every appliance (except the microwave) on F1, precision, accuracy, proportion of total energy correctly assigned and mean absolute error. Our LSTM results suggest that LSTMs work best for two-state appliances but do not perform well on multi-state appliances such as the dish washer and washing machine.)

Regarding claim 21
Wenzel further teaches wherein receiving the utility usage data for multiple buildings across multiple locations comprises 
receiving the utility usage data for the multiple buildings across the multiple locations directly from a set of utility meters, (see para 29-30 and fig 1-Buildings 102-106 may be equipped with sensors and other monitoring devices configured to measure building data related to the building's energy consumption. For example, buildings 102-106 may have devices (e.g., computing devices, power meters, etc.) configured to measure the water consumption, energy consumption, and energy demand of the buildings. For example, billing data may be received from a utility 114 (e.g., billing data from the utility) that indicates the building's energy consumption, the financial costs associated with the energy consumption, etc.)

receiving historical utility usage data that shows a historical utility usage for the multiple buildings across the multiple locations. (see para 84-Process 500 includes comparing the statistic to the control chart model (step 508). Once a statistical control chart has been trained using historical data from energy consumption models, the new statistic may be compared to the chart to determine whether the statistic represents a non-routine change. For example, the new statistic may be compared to the control chart limits to determine whether the new statistic falls outside of the range defined by the limits. If it does, this may indicate a non-routine change in the building's energy consumption and, therefore, a potential fault condition exists)

14.          Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wenzel et al. (PUB NO: US 20140278165 A1), hereinafter Wenzel in view of  Kelly (“Disaggregation of domestic smart meter energy data”. Diss. Imperial College London, 2016.) and further in view of Eagleman et al. (PUB NO: US 20160012688 A1) and further in view of Betts et al. (PAT NO: US 9668066 B1) 


Regarding claim 12
Wenzel does not teach, to process the utility usage data to form the spectrogram of the utility usage data in the frequency domain, are to process the utility usage data using a short-time Fourier transform technique; 
wherein the one or more processors, to process the spectrogram of the utility usage data to decompose the spectrogram into distinct subsets of data after processing the utility usage data using the short-time Fourier transform technique, are to process the utility usage data using a non-negative matrix factorization (NMF) algorithm; and 
wherein the one or more processors, to process the distinct subsets of data to reconstruct the distinct subsets of data in a time domain after processing the spectrogram using the NMF algorithm, are to process the utility usage data using an inverse short-time Fourier transform technique.

However, Kelly further teaches to process the utility usage data to form the spectrogram of the utility usage data in the frequency domain, are to process the utility usage data using a short-time Fourier transform technique; (see section 8.1 and fig 8.4 -A tool commonly used in signal analysis is the spectrogram which is a 2D plot with time represented along the x-axis and frequency along the y-axis. For each point on the spectrogram, the amount of energy carried by that frequency at that time is represented by the pixel color. A spectrogram is created by first chopping the input timeseries into overlapping chunks. The frequency content of each chunk is determined using short-time Fourier transform (STFT).Fourier transformation attempts to decompose a timeseries into a set of sine waves. Figure 8.4: Real smart meter data (bottom panel) analyzed using a spectrogram (top panel))

wherein the one or more processors, to process the spectrogram of the utility usage data to decompose the spectrogram into distinct subsets of data after processing the utility usage data using the short-time Fourier transform technique, are to process the utility usage data using a non-negative matrix factorization (NMF) algorithm; (see fig 8.4-The middle panel has been manually annotated to illustrate that the spike histogram feature detector can discriminate between the time-domain patterns emitted by the bread maker, dishwasher, washing machine and TV. Also see fig 9.2 and see chapter 7- Blind source separation (BSS) refers to a group of methods which includes principal component analysis (PCA), singular value decomposition (SVD), independent component analysis (ICA) and non-negative matrix factorization (NNMF).)


The combination of Wenzel, Kelly and Eagleman does not teach wherein the one or more processors, to process the distinct subsets of data to reconstruct the distinct subsets of data in a time domain after processing the spectrogram using the NMF algorithm, are to process the utility usage data using an inverse short-time Fourier transform technique.

In the related field of invention, Betts teaches wherein the one or more processors, to process the distinct subsets of data to reconstruct the distinct subsets of data in a time domain after processing the spectrogram using the NMF algorithm, are to process the utility usage data using an inverse short-time Fourier transform technique. (See col 9 page 10-15-Depending on the application the procedure can then either: use the inverse STFT to convert the estimate of Y back into the time domain; or use a multi-channel inverse Fourier Transform on W to calculate the demixing time domain filter.)


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for analyzing energy consumption model data as disclosed by Wenzel to include wherein the one or more processors, to process the distinct subsets of data to reconstruct the distinct subsets of data in a time domain after processing the spectrogram using the NMF algorithm, are to process the utility usage data using an inverse short-time Fourier transform technique as taught by Betts in the system of Wenzel, Kelly and Eagleman for performing independent component analysis (ICA) on the data in the time-frequency domain based on an estimation of a spectrogram of each acoustic source. The spectrograms of the sources are determined from non-negative matrix factorization (NMF) models of each source, the NMF model representing time-frequency variations in the output of an acoustic source in the time-frequency domain. The NMF and ICA models are jointly optimized, thus automatically resolving an inter-frequency permutation ambiguity. (Abstract, Betts)

15.      Claims 10-11, 15-16, 19-20 and 22-23 rejected under 35 U.S.C. 103 as being unpatentable over Wenzel et al. (PUB NO: US 20140278165 A1), hereinafter Wenzel in view of  Kelly (“Disaggregation of domestic smart meter energy data”. Diss. Imperial College London, 2016.) and further in view of Eagleman et al. (PUB NO: US 20160012688 A1) and further in view of Pai et al. (PUB NO: US 20200193234 A1), hereinafter Pai )


Regarding claim 10
The combination of Wenzel, Kelly and Eagleman does not teach wherein the one or more processors are further to: determine, after processing the first output and the second output with the super model, that a score output by the super model satisfies a threshold; and determine that the possible anomaly is present in the utility usage data based on determining that the score satisfies the threshold.
However, Pai further teaches wherein the one or more processors are further to: determine, after processing the first output and the second output with the super model, that a score output by the super model satisfies a threshold; and determine that the possible anomaly is present in the utility usage data based on determining that the score satisfies the threshold. (see para 153-155- the model deployment system 118 may detect (e.g., using the output analyzer 114) an output data anomaly based at least in part on analyzing the output data 212 of the deployed model 124. The output data anomalies may be determined by comparing one or more output data metrics to historical output data metrics to determine dispersions (or divergences) that are indicative of output data anomalies. In order to detect the output anomaly at block B406 of the method 400A, a determination may be made that the output data 212 (e.g., one or more instances of an output data metric calculated from the output data 212) differs from historical output data (e.g., historical instances of the output data metric calculated from the output data 212 and/or the training output data 206) by more than a threshold value. As described herein, the threshold value may include the standard deviation, 2SD, IQR, 1.5IQR, the range, and/or another value. The threshold values may be default, user defined, predefined, and/or the like.)

Examiner note: Examiner consider the model deployment system calculate the output data metrics(mean, SD) which is the score obtained after processing the output data from first and second model from the output analyzer and then it was compared with the threshold value. The output data metrics are the indicative of output data anomalies.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for analyzing energy consumption model data as disclosed by Wenzel to include determine, after processing the first output and the second output with the super model, that a score output by the super model satisfies a threshold; and determine that the possible anomaly is present in the utility usage data based on determining that the score satisfies the threshold as taught by Pai in the system of Wenzel, Kelly and Eagleman in order to identify a causal link between input data anomalies and output data anomalies and/or performance anomalies, thereby significantly reducing computing, energy, and bandwidth resources as compared to existing techniques for remedying issues with machine learning models. (Para 04, Pai)

Regarding claim 11
The combination of Wenzel and Pai does not teach when performing the decomposition, are to: determine the decomposition after determining that the possible anomaly is present in the utility usage data. 
However, Kelly further teaches when performing the decomposition, are to: determine the decomposition after determining that the possible anomaly is present in the utility usage data. (see section 1.1- The ultimate aim might be to help users reduce their energy consumption; or to help operators to manage the grid; or to identify faulty appliances; or to survey appliance usage behavior. see section 9.6-9.7 The disaggregation results on an unseen house are shown in Figure 9.3. The results on houses seen during training are shown in Figure 9.4. On the houses seen during training (Figure 9.4), the dAE outperforms CO and FHMM on every appliance on every metric except relative error in total energy. The ‘rectangles’ architecture outperforms CO and FHMM on every appliance (except the microwave) on F1, precision, accuracy, proportion of total energy correctly assigned and mean absolute error. Our LSTM results suggest that LSTMs work best for two-state appliances but do not perform well on multi-state appliances such as the dish washer and washing machine.)


Regarding claim 15
Wenzel teaches a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to (see fig 3):

receive utility usage data for multiple buildings across multiple locations, wherein the utility usage data identifies utility usage of one or more utilities by each of the multiple buildings;(see para 29-30 and fig 1-Buildings 102-106 may be equipped with sensors and other monitoring devices configured to measure building data related to the building's energy consumption. For example, buildings 102-106 may have devices (e.g., computing devices, power meters, etc.) configured to measure the water consumption, energy consumption, and energy demand of the buildings. For example, billing data may be received from a utility 114 (e.g., billing data from the utility) that indicates the building's energy consumption, the financial costs associated with the energy consumption, etc.)

generate a set of machine leaning models based on utility usage data; (see para 50-memory 304 includes energy consumption modeler 312 configured to model the energy consumption of a building using building data 308 and weather data 310. Any form of model may be used by energy consumption modeler 312 to model a building's energy consumption. For example, energy consumption modeler 312 may use parametric models (linear regression, non-linear regression, etc.), nonparametric models (neural networks, kernel estimation, hierarchical Bayesian, etc.), or something in between, such as a Gaussian process model to model a building's energy consumption)

Examiner note: Wenzel teaches energy consumption models is the collection of neural network models. Also see Kelly reference chapter 9 Deep neural networks for energy disaggregation and page 152-177 The hypothesis we test in this chapter is that disaggregation performance can be improved by automatically learning a hierarchy of feature extractors from raw smart meter data, using deep neural networks. Our idea was to train a neural network to estimate three scalar, real-valued outputs: the start time, the end time and mean power demand of the first appliance activation to appear in the aggregate power signal. UK-DALE has many hundreds of days of data but only from five houses. Any machine learning algorithm is only able to generalize if given enough variety in the training set. If neural nets are to learn to generalize well then we must train on much larger numbers of appliances (hundreds or thousands). This should help the networks to generalize across the wide variation seen in some classes of appliance.  Examiner consider the learned or trained neural network based on the appliance dataset  can be the set of machine learning models.

process the utility usage data using a first set of models, of the set of machine learning models, after receiving the utility usage data, (see para 34 -Data acquisition and analysis service 110 may be configured to model the energy consumption profiles of buildings 102-106 using the received building data. See para 50-memory 304 includes energy consumption modeler 312 configured to model the energy consumption of a building using building data 308 and weather data 310. Any form of model may be used by energy consumption modeler 312 to model a building's energy consumption.)

wherein the first set of models includes at least one of:
an intra-building anomaly detection for the utility usage data, or
a first grouping of the utility usage data based on characteristics of the utility usage data; or second grouping of the utility usage data based on multiple locations. (see para 26-The resulting model data may then be analyzed to detect fault conditions, analyze the potential impact of change to the operation of the building (e.g., changing how the building's existing equipment is operated, making changes to the equipment itself, etc.), and perform other analytical operations. See also para 56-58- Energy consumption modeler 312 may also classify the data stored in model data 320 based on the buildings' classifications. For example, energy consumption modeler 312 may generate probability distribution functions using the model data of buildings having a certain usage type (e.g., hospitals, data centers, etc.) or geographic location (e.g., buildings located in temperate climates, moderate climates, etc))

process a first output from the first set of models using a second set of models after processing the utility usage data using the first set of models; (see para 31 - TMY data may be used to predict future conditions of a building (e.g., by using the historical data to predict typical future weather conditions) or future energy consumptions by a building. see para  73- Process 400 includes storing the model data from the generated energy consumption models for a building in an electronic storage device (step 408). The model data may include, for example, the inputs, coefficients, and outputs of the energy consumption models. Where the model is regenerated using building data from different time windows, different sets of model data corresponding to the different time windows may be stored. For example, a first set of model coefficients may be determined and stored using data from January 2014 to December 2014, a second set of model coefficients  may be determined and stored using data from February 2014 to January 2015, etc.)

Examiner note: Energy consumption models is the collection of first set of models and second set of models. Para 31 teaches the historical data is used to predict the future energy consumption. Examiner consider the first set of model contains the historical model data from January 2014 to December 2014, and a second set of models contains data from February 2014 to January 2015. The second set of model is used to process the output obtained from the first set of model to determine the second output. The output here represents the output of the energy consumptions model.  The model data 320 for a particular building across multiple time periods is a collection of first output and second output data. 


process, using a super model, the first output from the first set of models and the second output from the second set of models, wherein the super model is associated with identifying anomalies related to the utility usage of one or more of the multiple buildings; (see para 73- The model data may include, for example, the inputs, coefficients, and outputs of the energy consumption models. Where the model is regenerated using building data from different time windows, different sets of model data corresponding to the different time windows may be stored. For example, a first set of model coefficients may be determined and stored using data from January 2014 to December 2014, a second set of model coefficients may be determined and stored using data from February 2014 to January 2015, etc. see para 58-memory 304 includes fault detector 314 which is configured to analyze model data 320 to detect a potential fault condition in a building. In some embodiments, fault detector 314 may analyze model data 320 from different temporal windows to detect a non-routine change to a building's energy consumption or its model's parameters. In one embodiment, fault detector 314 may use a mapping between changes to building parameters and model parameters stored in model data 320 to diagnose a potential fault.)

Examiner note: Fault detector is the super model since it is used to analyze the set of model data 320. 

wherein the first output includes information that identifies the second groupings of the utility usage data by locations of the multiple buildings; (See also para 56-58- Energy consumption modeler 312 may store any resulting model coefficients, outputs, statistics, or other data related to a building's energy consumption model as model data 320 Energy consumption modeler 312 may also classify the data stored in model data 320 based on the buildings' classifications. For example, energy consumption modeler 312 may generate probability distribution functions using the model data of buildings having a certain usage type (e.g., hospitals, data centers, etc.) or geographic location (e.g., buildings located in temperate climates, moderate climates, etc)

perform, based on the score, one or more actions after processing the first output and the second output using the super model. (See para 46- Interface 306 may include hardware configured to receive data as input to processing circuit 300 and/or communicate data as output to another computing device. See para 64-67- report generator 318 may generate a report using data received from fault detector 314 to alert a user to a potential equipment fault. a report generated by report generator 318 may be used to set realistic priorities and goals when implementing energy conservation measures (ECMs) (e.g., by upgrading a building's HVAC equipment to more energy-efficient equipment). For example, assume that a report generated by report generator 318 indicates that a particular equipment upgrade will improve the building's Energy Star score by a certain amount. In such a case, the building's operator may evaluate different measures to prioritize or assess the effects of the measures. In further cases, a report generated by report generator 318 may be used by an individual to identify potential equipment faults. For example, a building that has already implemented ECMs and has an energy consumption that is statistically higher than expected may be identified by fault detector 314. In such a case, a corresponding report by report generator 318 may identify the presence of a fault condition. In further embodiments, fault detector 314 is also configured to diagnose the cause of the fault condition and the generated report may identify the cause or potential causes of the fault.)


wherein performing the one or more actions comprises: 
generating, based on the possible anomaly,  a set of instructions related to modifying operations of the utility element, (See para 006- A building's operator may take certain steps to improve the energy efficiency of the building. For example, the building's operator may implement energy conservation measures (ECMs) or correct equipment faults in the building's existing systems. ECMs may involve upgrading the building's equipment to use more energy-efficient equipment or altering how the building's equipment is controlled (e.g., by turning the building's lights off at a certain time, adjusting the building's internal setpoint temperature, etc.). Correcting equipment faults in the building's existing systems also presents another opportunity to reduce the building's energy consumption)
 and 
sending the set of instructions to the utility element to cause the utility element to execute the set of instructions.(see para 138-  In various embodiments, the updated Energy Star score may be reported to a user via an interface device (e.g., an electronic display, etc.), printer, or other device configured to convey information to a user. For example, the user may specify different action identifiers to review their predicted effects on the building's Energy Star score (e.g., by changing the action identifier received in step 910). For example, a particular action identifier may correspond to multiple equipment changes or the implementation of different ECMs. Thus, the user may also be able to pick and choose different combinations of actions to review their effects on the building's Energy Star score. See para 006- A building's operator may take certain steps to improve the energy efficiency of the building. For example, the building's operator may implement energy conservation measures (ECMs) or correct equipment faults in the building's existing systems. ECMs may involve upgrading the building's equipment to use more energy-efficient equipment or altering how the building's equipment is controlled (e.g., by turning the building's lights off at a certain time, adjusting the building's internal setpoint temperature, etc.). Correcting equipment faults in the building's existing systems also presents another opportunity to reduce the building's energy consumption.)

However, Wenzel does not teach 
wherein the first set of models includes: 
a discrete cosine transform (DCT) model, and 
a k-means clustering model; 
process, and using the DCT model, the utility usage data to generate a spectrum of the utility usage data: 
perform, a compression of the spectrum of the utility usage data to generate compressed DCT coefficients; 
process, and using the k-means clustering model, the compressed DCT coefficients to generate a first output; 
perform, a decomposition of the utility usage data, after processing the first output and the second output using the super model, to identify a utility element of the one or more utilities that caused a possible anomaly detected in the utility usage data,
wherein performing the decomposition of the utility usage data comprises: processing the utility usage data to form a spectrogram of the utility usage data in a frequency domain, processing the spectrogram of the utility usage data to decompose the spectrogram into distinct subsets of data after processing the utility usage data to form the spectrogram, and processing the distinct subsets of data to reconstruct the distinct subsets of data in a time domain after processing the spectrogram. 
wherein the second set of models is associated with pre-processing the first output in association with identifying anomalies in the first grouping or in the second grouping; wherein a third output from the super model includes a score that identifies a presence or an absence of one or more of the anomalies in the utility usage data based on whether the score satisfies a threshold;


In the related field of invention, Kelly teaches performing, by the device, a decomposition of the utility usage data, after processing the first output and the second output using the super model, to identify a utility element of the one or more utilities that caused a possible anomaly detected in the utility usage data, (see section 1.1- The ultimate aim might be to help users reduce their energy consumption; or to help operators to manage the grid; or to identify faulty appliances; or to survey appliance usage behavior. see section 9.6-9.7 The disaggregation results on an unseen house are shown in Figure 9.3. The results on houses seen during training are shown in Figure 9.4. On the houses seen during training (Figure 9.4), the dAE outperforms CO and FHMM on every appliance on every metric except relative error in total energy. The ‘rectangles’ architecture outperforms CO and FHMM on every appliance (except the microwave) on F1, precision, accuracy, proportion of total energy correctly assigned and mean absolute error. Our LSTM results suggest that LSTMs work best for two-state appliances but do not perform well on multi-state appliances such as the dish washer and washing machine.)

Examiner note: Fig 9.2-9.4 shows the different utility element based on their score. LSTMs struggle on multi-state appliances.


wherein perform the decomposition of the utility usage data comprises: processing the utility usage data to form a spectrogram of the utility usage data in a frequency domain, (see section 8.1 and fig 8.4 -A tool commonly used in signal analysis is the spectrogram which is a 2D plot with time represented along the x-axis and frequency along the y-axis. For each point on the spectrogram, the amount of energy carried by that frequency at that time is represented by the pixel color. Fourier transformation attempts to decompose a timeseries into a set of sine waves. Figure 8.4: Real smart meter data (bottom panel) analyzed using a spectrogram (top panel))

process the spectrogram of the utility usage data to decompose the spectrogram into distinct subsets of data after processing the utility usage data to form the spectrogram, (see fig 8.4-The middle panel has been manually annotated to illustrate that the spike histogram feature detector can discriminate between the time-domain patterns emitted by the bread maker, dishwasher, washing machine and TV. Also see fig 9.2 )


and process the distinct subsets of data to reconstruct the distinct subsets of data in a time domain after processing the spectrogram; (see section 9.4.2 and fig 9.2-An autoencoder (AE) is simply a network which tries to reconstruct the input. The key is that AEs first encode the input to a compact vector representation (in the ‘code layer’) and then decode to reconstruct the input.  A denoising autoencoder (dAE) is an autoencoder which attempts to reconstruct a clean target from a noisy input. We use the aggregate power demand as the (noisy) input to the net and ask the net to reconstruct the clean power demand of the target appliance. An example output of our NILM dAE is shown in Figure 9.2 in the two ‘Autoencoder’ rows.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for analyzing energy consumption model data as disclosed by Wenzel to include perform, a decomposition of the utility usage data, after processing the first output and the second output using the super model, to identify a utility element of the one or more utilities that caused a possible anomaly detected in the utility usage data, wherein performing the decomposition of the utility usage data comprises: processing the utility usage data to form a spectrogram of the utility usage data in a frequency domain, process the spectrogram of the utility usage data to decompose the spectrogram into distinct subsets of data after processing the utility usage data to form the spectrogram, and process the distinct subsets of data to reconstruct the distinct subsets of data in a time domain after processing the spectrogram as taught by Kelly in the system of Wenzel for estimating the power demand of individual appliances from a single meter which measures the combined demand of multiple appliances. One use-case is the production of itemized electricity bills from a single, whole-home smart meter. The ultimate aim might be to help users reduce their energy consumption; or to help operators to manage the grid; or to identify faulty appliances; or to survey appliance usage behavior. (section 1.1, Kelly)

The combination of Wenzel and Kelly does not teach wherein the first set of models includes: 
a discrete cosine transform (DCT) model, and  a k-means clustering model;  process and using the DCT model, the utility usage data to generate a spectrum of the utility usage data: perform a compression of the spectrum of the utility usage data to generate compressed DCT coefficients; process, and using the k-means clustering model, the compressed DCT coefficients to generate a first output; wherein the second set of models is associated with pre-processing the first output in association with identifying anomalies in the first grouping or in the second grouping;
wherein a third output from the super model includes a score that identifies a presence or an absence of one or more of the anomalies in the utility usage data based on whether the score satisfies a threshold;

In the similar field of invention, Eagleman teaches wherein the first set of models includes: 
a discrete cosine transform (DCT) model, and  a k-means clustering model; (see para 42-46 and fig 4)

processing, by the device and using the DCT model, the utility usage data to generate a spectrum of the utility usage data: (see para 64- A spectrum 600 shows a range of frequencies between 0 to 4000 Hertz common to speech audio. The spectrum 600 may be divided into bins 602A, 602B, . . . , 602N. Each of the bins may be assigned to a tactile interface device. For example, if there are 10 tactile interface devices there may be 10 frequency bins. A quantized value for each of the bins 602A-N may be generated by the compression module 424 of FIG. 4. The quantized value for those bins may be used by the encoding module 426 to generate control signals to activate, at various levels corresponding to the quantized value, the corresponding tactile interface devices by mapping those signals to tactile interface devices.)


performing, by the device, a compression of the spectrum of the utility usage data to generate compressed DCT coefficients; (see para 44 and see claim 9-wherein the processing module is configured to transform the data samples with a discrete cosine transform (DCT) to obtain a set of coefficients, and wherein the processing module is further configured to compress the transformed data samples by reducing the resulting set of coefficients to a smaller second set of coefficients,)

processing, by the device and using the k-means clustering model, the compressed DCT coefficients to generate a first output; (see para 44-A 27-cluster 1-D K-means clustering algorithm may then be applied to the peak frequency observations to yield a frequency binning listing the bins that capture the most relevant speech information. In this example, the number of tactile interface devices may be reduced from 128 components to 27 components through the compression algorithm. See also para 68-69- A K-Means clustering algorithm may then be executed on this list to form Y clusters, thus finding a set of Y representative DCT indices to represent the data.)


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for analyzing energy consumption model data as disclosed by Wenzel to include wherein the first set of models includes:  a discrete cosine transform (DCT) model, and  a k-means clustering model;  processing, by the device and using the DCT model, the utility usage data to generate a spectrum of the utility usage data:  performing, by the device, a compression of the spectrum of the utility usage data to generate compressed DCT coefficients;  processing, by the device and using the k-means clustering model, the compressed DCT coefficients to generate a first output; as taught by Eagleman in the system of Wenzel and Kelly in order to determine an optimal set of basis functions to represent some training data, parameterized by a desired output dimensionality. In such a neural network, the input layer (the original signal) is fed through a network containing a hidden (“encoding”) layer (the representation to later be used for tactile feedback) and an output (“decoding”) layer that attempts to match the input given the training data. After training, new incoming data fed through the neural network hidden layer may then be passed through dimensionality reduction and mapped to tactile feedback device. (Para 42, Eagleman)

The combination of Wenzel, Kelly and Eagleman does not teach 
wherein the second set of models is associated with pre-processing the first output in association with identifying anomalies in the first grouping or in the second grouping;
wherein a third output from the super model includes a score that identifies a presence or an absence of one or more of the anomalies in the utility usage data based on whether the score satisfies a threshold;

In the similar field of invention, Pai  teaches wherein the second set of models is associated with pre-processing the first output in association with identifying anomalies in the first grouping or in the second grouping; (see para 83- a combination of the raw input data 120 and the preprocessed input data 122 may be used by the deployed model 124 to generate the output data. See para 87- the detection of input data anomalies, output data anomalies, and performance anomalies of the deployed model 124 may be calculated (and/or determined))

wherein a third output from the super model includes a score that identifies a presence or an absence of one or more of the anomalies in the utility usage data based on whether the score satisfies a threshold; (see para 153-155- the model deployment system 118 may detect (e.g., using the output analyzer 114) an output data anomaly based at least in part on analyzing the output data 212 of the deployed model 124. The output data anomalies may be determined by comparing one or more output data metrics to historical output data metrics to determine dispersions (or divergences) that are indicative of output data anomalies. In order to detect the output anomaly at block B406 of the method 400A, a determination may be made that the output data 212 (e.g., one or more instances of an output data metric calculated from the output data 212) differs from historical output data (e.g., historical instances of the output data metric calculated from the output data 212 and/or the training output data 206) by more than a threshold value. As described herein, the threshold value may include the standard deviation, 2SD, IQR, 1.5IQR, the range, and/or another value. The threshold values may be default, user defined, predefined, and/or the like.)

Examiner note: Examiner consider the model deployment system calculate the output data metrics(mean, SD) which is the score obtained after processing the output data from first and second model and then it was compared with the threshold value. The output data metrics are the indicative of output data anomalies.


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for analyzing energy consumption model data as disclosed by Wenzel to include wherein the second set of models is associated with pre-processing the first output in association with identifying anomalies in the first grouping or in the second grouping; wherein a third output from the super model includes a score that identifies a presence or an absence of one or more of the anomalies in the utility usage data based on whether the score satisfies a threshold as taught by Pai in the system of Wenzel, Kelly and Eagleman in order to identify a causal link between input data anomalies and output data anomalies and/or performance anomalies, thereby significantly reducing computing, energy, and bandwidth resources as compared to existing techniques for remedying issues with machine learning models. (Para 04, Pai)



Regarding claim 16
Wenzel further teaches wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to: perform the one or more actions after detecting the presence of the one or more of the anomalies. (see para 64- In another embodiment, report generator 318 may generate a report using data received from fault detector 314 to alert a user to a potential equipment fault.)
Wenzel does not teach detect, after processing the first output and the second output, the presence of the one or more of the anomalies based on the score satisfying the threshold; 
However, Pai further teaches detect, after processing the first output and the second output, the presence of the one or more of the anomalies based on the score satisfying the threshold; (see para 153-155- the model deployment system 118 may detect (e.g., using the output analyzer 114) an output data anomaly based at least in part on analyzing the output data 212 of the deployed model 124. The output data anomalies may be determined by comparing one or more output data metrics to historical output data metrics to determine dispersions (or divergences) that are indicative of output data anomalies. In order to detect the output anomaly at block B406 of the method 400A, a determination may be made that the output data 212 (e.g., one or more instances of an output data metric calculated from the output data 212) differs from historical output data (e.g., historical instances of the output data metric calculated from the output data 212 and/or the training output data 206) by more than a threshold value. As described herein, the threshold value may include the standard deviation, 2SD, IQR, 1.5IQR, the range, and/or another value. The threshold values may be default, user defined, predefined, and/or the like.)

Examiner note: Examiner consider the model deployment system calculate the output data metrics which is the score obtained after processing the output data from first and second model and then it was compared with the threshold value. 



Regarding claim 19
Wenzel further teaches wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: generate a report that identifies a source of the one or more of the anomalies based on the third output and after processing the first output and the second output; (see para 64-67-Memory 304 may include report generator 318 configured to generate a report using data from fault detector 314 or energy score analyzer 316. A report generated by report generator 318 may be used to set realistic priorities and goals when implementing energy conservation measures (ECMs) (e.g., by upgrading a building's HVAC equipment to more energy-efficient equipment). For example, assume that a report generated by report generator 318 indicates that a particular equipment upgrade will improve the building's Energy Star score by a certain amount. In such a case, the building's operator may evaluate different measures to prioritize or assess the effects of the measures.) and 
output the report for display after generating the report.(see para 64-Report generator 318 may provide a generated report to an electronic display directly or indirectly via interface 306.)

Regarding claim 20
Wenzel further teaches wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to: perform the one or more actions based on the source of the one or more of the anomalies identified in the report.(see para 66-67- a report generated by report generator 318 may be used to set realistic priorities and goals when implementing energy conservation measures (ECMs) (e.g., by upgrading a building's HVAC equipment to more energy-efficient equipment). For example, assume that a report generated by report generator 318 indicates that a particular equipment upgrade will improve the building's Energy Star score by a certain amount. In such a case, the building's operator may evaluate different measures to prioritize or assess the effects of the measures. In further cases, a report generated by report generator 318 may be used by an individual to identify potential equipment faults. For example, a building that has already implemented ECMs and has an energy consumption that is statistically higher than expected may be identified by fault detector 314. In such a case, a corresponding report by report generator 318 may identify the presence of a fault condition. In further embodiments, fault detector 314 is also configured to diagnose the cause of the fault condition and the generated report may identify the cause or potential causes of the fault.)

Regarding claim 22
Wenzel further teaches wherein receiving the utility usage data for multiple buildings across multiple locations comprises 
receiving the utility usage data for the multiple buildings across the multiple locations directly from a set of utility meters, (see para 29-30 and fig 1-Buildings 102-106 may be equipped with sensors and other monitoring devices configured to measure building data related to the building's energy consumption. For example, buildings 102-106 may have devices (e.g., computing devices, power meters, etc.) configured to measure the water consumption, energy consumption, and energy demand of the buildings. For example, billing data may be received from a utility 114 (e.g., billing data from the utility) that indicates the building's energy consumption, the financial costs associated with the energy consumption, etc.)

receiving historical utility usage data that shows a historical utility usage for the multiple buildings across the multiple locations. (see para 84-Process 500 includes comparing the statistic to the control chart model (step 508). Once a statistical control chart has been trained using historical data from energy consumption models, the new statistic may be compared to the chart to determine whether the statistic represents a non-routine change. For example, the new statistic may be compared to the control chart limits to determine whether the new statistic falls outside of the range defined by the limits. If it does, this may indicate a non-routine change in the building's energy consumption and, therefore, a potential fault condition exists)


Regarding claim 23
Wenzel further teaches output, based on processing the first output from the first set of models and the second output from the second set of models,  (see para 73- The model data may include, for example, the inputs, coefficients, and outputs of the energy consumption models. Where the model is regenerated using building data from different time windows, different sets of model data corresponding to the different time windows may be stored. For example, a first set of model coefficients may be determined and stored using data from January 2014 to December 2014, a second set of model coefficients may be determined and stored using data from February 2014 to January 2015, etc. see para 58-memory 304 includes fault detector 314 which is configured to analyze model data 320 to detect a potential fault condition in a building. In some embodiments, fault detector 314 may analyze model data 320 from different temporal windows to detect a non-routine change to a building's energy consumption or its model's parameters. In one embodiment, fault detector 314 may use a mapping between changes to building parameters and model parameters stored in model data 320 to diagnose a potential fault.)

Examiner note: Fault detector is the super model since it is used to analyze the set of model data 320. 

a classification of whether the utility usage data includes an anomaly and/or a classification of a type of anomaly included in the utility usage data. (see para 26-The resulting model data may then be analyzed to detect fault conditions, analyze the potential impact of change to the operation of the building (e.g., changing how the building's existing equipment is operated, making changes to the equipment itself, etc.), and perform other analytical operations. See also para 56-58- Energy consumption modeler 312 may also classify the data stored in model data 320 based on the buildings' classifications. For example, energy consumption modeler 312 may generate probability distribution functions using the model data of buildings having a certain usage type (e.g., hospitals, data centers, etc.) or geographic location (e.g., buildings located in temperate climates, moderate climates, etc)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

16.           All Claims 1-5, 7-16 and 19-23 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190180389 A1 Hurst et al.
Discussing the method of analyzing energy/utility usage receives data describing energy/utility usage derived from an energy/utility monitor, and analyses the data describing energy/utility usage to generate data representing an energy/utility usage behavioral classification model. The model includes at least one classification and is useable for determining whether data describing further energy/utility usage fits into a said classification.
US 20190369570 A1  et al.
               ii.     Discussing the method of analyzing energy/utility usage receives data describing energy/utility usage derived from an energy/utility monitor, and analyses the data describing energy/utility usage to generate data representing an energy/utility usage behavioral classification model. The model includes at least one classification and is useable for determining whether data describing further energy/utility usage fits into a said classification.


17.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/Examiner, Art Unit 2147          

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147